DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/662,179, filed on October 26, 2012.

Specification
The disclosure is objected to because of the following informalities: 
	The Specification is missing a Cross-Reference to Related Applications section stating
that the application is a continuation of 16/109,409, filed August 22, 2018, which is a continuation of 13/662,179, filed October 26, 2012, which is a continuation of PCT/FR2011/050975, filed April 28, 2011, which claims foreign priority to FR 1053280, filed April 28, 2010.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 10, line 2 recites the limitation "the longitudinal axis".  There is insufficient antecedent basis for this limitation in the claim.
	In regards to claim 21, line 3 recites the limitation "the radial plane".  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-21 of U.S. Patent No. 10,086,149. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the application claims and the patent claims at least recite a safety device for
an injection syringe, a syringe support, a protective sheath, an initial grip surface, a projection, a
return spring, and an extender member.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,688,254. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the application claims and the patent claims at least recite a safety device for
an injection syringe, a syringe support, a protective sheath, an initial grip surface, a projection, a
return spring, and an extender member.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 10, 12, 13, 15, 16, 18, and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Westbye (US 2004/0167476).
	In regards to claim 1, Westbye teaches a safety device (Figures 1-6, 9, 11-16) for an injection syringe, the safety device comprising: 
a syringe support (body 20 for receiving and holding the syringe)
a protective sheath (shield 60) for protecting an injection needle carried by the injection syringe, the protective sheath being mounted to slide relative to said syringe support between an injection position in which the needle is uncovered (Figure 13A), and a protection position in which the needle is covered (Figure 14A), the protective sheath having an initial grip surface (latch members 74) enabling the device to be gripped by a user, the initial grip surface being a projection (latch members 74) that extends outward from the protective sheath (Figure 12)
a return spring (spring mechanism, not shown) for urging the protective sheath into the protection position (paragraph [0059])
wherein the protective sheath also includes an extender member (finger grip 50) for extending the initial grip surface, being a separate piece from the protective sheath (Figure 4A), attached to the protective sheath in such a manner as to present an enlarged grip surface, larger than the initial grip surface (Figure 1)
	In regards to claim 10, Westbye teaches wherein the extender member has two opposite radial ends (left and right portions of finger grip 50), said ends being curved towards the longitudinal axis and a distal end of the device (Figure 5).  
	In regards to claim 12, Westbye teaches wherein the extender member has two opposite radial ends (gripping surfaces 56) that are rounded and connected together by two opposite flat sides (lateral surfaces 55) (Figure 5).
	In regards to claim 13, Westbye teaches a tamperproofing sleeve (frangible cap 80) fastened to the device by a breakable connection (weakened region 81) (Figure 2).
	In regards to claim 15, Westbye teaches an assembly of the safety device according to claim 1 and the injection syringe (Figures 1-6, 9, 11-16) comprising a pre-filled syringe (pre-filled syringe 90) (Figure 1).
	  In regards to claim 16, Westbye teaches a method of assembling the device according to claim 1, wherein a portion of the protective sheath is initially assembled with said syringe support (Figure 14A), after which the extender member is fitted on said portion of the protective sheath (Figure 13A)(paragraph [0069]: Alternatively, the syringe 90 may be inserted into the body 20 while the shield 60 is extended and the latch members 74 are consequently positioned distally away from the recess 51 into which the syringe 90 is to be inserted. Once the syringe 90 is fully inserted, the detents 71 may be disengaged from the distal detent pockets 42 and the shield 60 may be directed to the retracted position.).
	In regards to claim 18, Westbye teaches wherein the extender member engages an outer edge of the initial grip surface (Figure 1).  
	 In regards to claim 20, Westbye teaches wherein the initial grip surface comprises at least two diametrically opposite portions in a form of grip flanges (latch members 74).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Westbye, as applied to claim 1 above, and further in view of Brand et al (US 2009/0105663).
	In regards to claim 2, Westbye does not teach wherein the projection extends outward from the protective sheath in a radial plane substantially perpendicular to a longitudinal axis of the device, as Westbye instead teaches wherein the projection extends outward from the protective sheath in a radial plane substantially parallel to a longitudinal axis of the device (Figure 12). Brand et al teaches a safety device (Figures 1-8) for an injection syringe, wherein a projection (grip tabs 60) extends outward from a protective sheath (protective sheath 34) in a radial plane substantially perpendicular to a longitudinal axis of the device (Figure 1). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the projection, of the device of Westbye, to extend outward from the protective sheath in a radial plane substantially perpendicular to a longitudinal axis of the device, as taught by Brand et al, as an obvious matter of design choice with no criticality/advantage disclosed by Applicant, as either the projection extending outward from the protective sheath in a radial plane substantially parallel to a longitudinal axis of the device, as taught by Westbye, or the projection extending outward from the protective sheath in a radial plane substantially perpendicular to a longitudinal axis of the device, as taught by Brand et al, will allow for the device to be gripped by a user.

Claims 3 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Westbye, as applied to claim 1 above.
	In regards to claim 3, Westbye teaches wherein the extender member comprises a skirt (finger grip 50) projecting from the extender member (Figure 5); however, Westbye does not teach that the skirt is annular, as Westbye teaches that the skirt is substantially rectangular (Figure 5). But at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the skirt, of the device of Westbye, to be annular, as Applicant has not disclosed that such a configuration of the skirt provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the skirt being substantially rectangular, as taught by Westbye, as either configuration of the skirt will allow for the device to be gripped by a user.
	In regards to claim 21, Westbye does not teach wherein the initial grip surface is in a form of a circular collar extending around the protective sheath and lying in the radial plane, as Westbye instead teaches wherein the initial grip surface is in a form of latch members 74 extending outward from the protective sheath and lying in a radial plane substantially parallel to a longitudinal axis of the device (Figure 12). But at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the initial grip surface, of the device of Westbye, to be in a form of a circular collar extending around the protective sheath and lying in the radial plane, as Applicant has not disclosed that such a configuration of the initial grip surface provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the initial grip surface being in a form of latch members 74 extending outward from the protective sheath and lying in a radial plane substantially parallel to a longitudinal axis of the device, as taught by Westbye, as either configuration of the initial grip surface will allow for the device to be gripped by a user.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Westbye, as applied to claim 1 above, and further in view of Takahashi et al (US 4,968,305).
	In regards to claim 11, Westbye is silent about wherein the enlarged grip surface includes anti-skid portions. Takahashi et al teaches a device (Figures 1-7) for an injection syringe, wherein an enlarged grip surface (pair of wings 7) includes anti-skid portions (skid-proof ridges 8). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the enlarged grip surface, of the device of Westbye, to include anti-skid portions, as taught by Takahashi et al, as such will assure a stable handling of the syringe in practical use (column 2, lines 47-49).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783